United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    December 7, 2005

                                                              Charles R. Fulbruge III
                                                                      Clerk
                             No. 05-60128
                           Summary Calendar


  FERNANDO ALONSO CRUZ; MAGDA CONSTANZA SANCHEZ; NICOLAS CRUZ;
                         SANTIAGO CRUZ,

                             Petitioners,

                                versus

            ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                             Respondent.

                         --------------------
               Petition for Review of a Decision of the
                     Board of Immigration Appeals
                          BIA No. A95 906 269
                         --------------------

Before HIGGINBOTHAM, BENAVIDES and DENNIS, Circuit Judges

PER CURIAM:*

     The   petitioners,   Fernando   Cruz   (Cruz),   his    wife,     Magda

Sanchez, and their two minor children, Nicolas Cruz and Santiago

Cruz are citizens of Columbia.   They petition this court to review

the decision of the Board of Immigration Appeals (BIA) denying

Cruz’s application for asylum, withholding of removal, and relief

under the Convention Against Torture.

     Cruz argues that the Immigration Judge (IJ) and the BIA erred

in denying his request for asylum.    According to Cruz, the Fuerzas


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-61073
                                 -2-

Armadas    Revolucioarios   de   Columbia    (the    “F.A.R.C.”),   a

revolutionary group with a violent presence throughout Columbia,

oppose Cruz’s political activity and community service as a member

of the Liberal Party because he holds ideals contrary to theirs.

Cruz contends that threats by telephone and an incident in which

armed men wearing F.A.R.C. armbands were searching for him at       a

job site constitute past persecution.    We review legal conclusions

de novo and findings of fact for substantial evidence. Lopez-Gomez

v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).           We will not

reverse a BIA decision unless the evidence is “‘so compelling that

no reasonable fact-finder could conclude against it.’”        Moin v.

Ashcroft, 335 F.3d 415, 419 (5th Cir. 2003).

     To establish eligibility for asylum, an alien must demonstrate

that he was persecuted or that he has a well-founded fear of

persecution on account of “race, religion, nationality, membership

in a particular social group, or political opinion.”      Lopez-Gomez,

263 F.3d at 444-45. Persecution is the “infliction of suffering or

harm, under government sanction.”      Abdel-Masieh v. INS, 73 F.3d

579, 583 (5th Cir. 1996).   “[P]ersecution requires more than a few

isolated   incidents   of   verbal   harassment     or   intimidation,

unaccompanied by any physical punishment, infliction of harm, or

significant deprivation of liberty.”    Eduard v. Ashcroft, 379 F.3d

182, 187 n.4 (5th Cir. 2004) (quotation omitted).           A fear is

considered well-founded if the alien can establish, to a reasonable
                                 No. 04-61073
                                      -3-

degree, that his return to his country would be intolerable.

Mikhael v. INS, 115 F.3d 299, 305 (5th Cir. 1997).

         The IJ concluded that Cruz did not establish past persecution

or   a    well-founded   fear   of   persecution   based   on   any   of   the

statutorily-enumerated grounds. After reviewing the record and the

briefs, we conclude that the IJ’s decision as adopted by the BIA is

supported by substantial evidence and that the record does not

compel a contrary conclusion.         See Moin, 335 F.3d at 419; Lopez-

Gomez, 263 F.3d at 444-45.

         The standard for withholding of removal is more stringent than

the standard for granting asylum.          Mikhael, 115 F.3d at 306.       Cruz

must demonstrate that a clear probability exists that he will be

persecuted if he is removed.         Id.   Cruz did not make the required

showing for asylum; thus, he is not eligible for withholding of

removal.      Id. at 306 & n.10.

         Finally, Cruz has not shown that it is more likely than not

that he would be tortured by anybody acting in an official capacity

upon return to Columbia.        See 8 C.F.R. § 208.18(a)(1).    Thus, he is

not entitled to relief under the Convention Against Torture. 8

C.F.R. § 208.18.

         The petition for review is DENIED.